IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NLG, LLC,                                : No. 52 EAL 2018
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
9197-5904 QUEBEC, INC., PET.             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.